DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 04/01/2021. As directed by the amendment: claims 1, 11, and 14-16 have been amended and claims 20-28 have been cancelled. Thus, claims 1-19 and 29 are presently pending in this application with claims 17-19 and 29 withdrawn.
Claim Objections
Claim 15 is objected to because of the following informalities:  
“the rigidity” in line 3 should be “a rigidity”;
“the regions” in line 4 should be “the at least two regions”;
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
“the rigidity” in line 3 should be “a rigidity”;
“one of the three regions region” in line 4 should be “one of the three regions”;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoven et al. (US 2016/0367787 A1) in view of Lenihan et al. (US 2010/0114306 A1).
Regarding claim 1, Van Hoven discloses (fig. 1D-4) a redirector 1 positionable in a left ventricle (see fig. 8D and ¶0069-0070), the redirector 1 comprising: 
an elongate shaft 1000 having a tubular lumen (see fig. 1D and 4), the shaft 1000 having a proximal 1014 (see fig. 4 and ¶0048) and a distal portion 1016 (see fig. 1D, 4, and ¶0048) actively steerable between a generally straight position and a curved position (see ¶0030-0032); 
a first pull wire (bottom 1120 as viewed in fig. 1D) and an internal pull wire (right 1120’ as viewed in fig. 1D; see ¶0032), each of the first (bottom 1120 as viewed in fig. 1D) and internal (right 1120’ as viewed in fig. 1D; see ¶0032) pull wires actuatable to move the distal portion 1016 to the curved position (see ¶0032), wherein the first pull wire (bottom 1120 as viewed in fig. 1D) extends internally through the proximal portion of the shaft 1000 (see fig. 1D), wherein the internal pull wire (right 1120’ as viewed in fig. 1D; see ¶0032) extends internally through the proximal portion of the shaft 1000 adjacent and in parallel to the first pull wire (bottom 1120 as viewed in fig. 1D; see fig. 1D and ¶0032-0033), and extends internally through the distal portion of the shaft 1000 (see fig. 1D and ¶0032-0033).
Van Hoven is silent regarding the first pull wire is an external pull wire that has an exposed portion that extends longitudinally along the exterior of the distal portion of the shaft.
However Lenihan, in the same filed of endeavor, teaches (fig. 3) of a shaft with an external pull wire (see fig. 3), wherein the external pull wire has an exposed portion that extends internally through the proximal portion of the shaft and longitudinally along the exterior of the distal portion of the shaft (see fig. 3 and ¶0034).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Van Hoven to have the external pull wire 
Regarding claim 5, Van Hoven as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Van Hoven further discloses (fig. 1D-4) the shaft 1000 is in the curved position, the external pull wire locks the shaft 1000 in the curved position (see ¶0051).
Regarding claim 6, Van Hoven as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Van Hoven further discloses (fig. 1D-4) when the shaft 1000 is locked by the external pull wire in the curved position (see ¶0051), the shaft retains the shape of the curved position when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N (the distal tip is capable of maintaining its shape when subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N).
The language “the distal portion retains the shape of the curved position when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Van Hoven as modified meets the structural limitations of the claim, and the distal portion is capable of retaining the shape of the curved position when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N. The device of Van Hoven as modified has all of the same structural elements recited in the claim therefore it is capable of retaining the shape of the curved position when a distal tip of the shaft 
Regarding claim 7, Van Hoven as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Van Hoven as modified further teaches when the shaft is locked by the external pull wire in the curved position, the external pull wire has an exposed length external to the shaft (see Lenihan fig. 3), and wherein the external pull wire substantially maintains the length of its exposed length when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N, or over 70N (the external pull wire is capable of maintaining its length of its exposed length when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N).
The language “the external pull wire substantially maintains the length of its exposed length when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Van Hoven as modified meets the structural limitations of the claim, and the external pull wire is capable of maintaining its length of its exposed length when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N. The device of Van Hoven as modified has all of the same structural elements recited in the claim therefore the external pull wire is capable of maintaining its length of its exposed length 
Regarding claim 10, Van Hoven as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Van Hoven further discloses (fig. 1D-4) the distal curve has an articulation angle A relative to the longitudinal axis of the proximal portion of the shaft 1014 when the proximal portion is positioned in a straight configuration (see fig. 1D). Van Hoven as modified does not expressly disclose that the angle A is in the range of 100 - 140 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Hoven to have the angle be in the range of 100 - 140 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Van Hoven would not operate differently with the claimed angle since angle directs the distal end of the tip in a different direction and the claimed angle would be able to direct the distal end of the tip. Further, applicant places no criticality on the range claimed, indicating that the angle depends on the application of the device (specification third paragraph of pg. 4).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoven in view of Lenihan as applied to claim 1 above, and further in view of McFerran et al. (US 2006/0089618 A1).
Regarding claims 15 and 16, Van Hoven as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Van Hoven is silent regarding an outer jacket of the shaft includes, proximal to the exposed portion of the external pull wire, at least two regions of differing stiffness, wherein the rigidity of each of the at least two regions is at least two times higher than the rigidity of a more distal one of the regions; an outer jacket of the shaft includes, proximal to the exposed portion of the external pull wire, three regions of stiffness increasing in the distal to proximal direction, wherein the rigidity of each of the three regions is at least two times higher than the rigidity of a distally adjacent one of the three regions.
However McFerran, in the same field of endeavor, teaches (fig. 2) of a catheter comprising a shaft having a distal portion (portion comprising 40 see ¶0021) and a proximal portion (portion comprising 48+42+38; see ¶0022) and an outer jacket (outer layer; see ¶0021), wherein the outer jacket (outer layer) of the shaft includes, proximal to the distal portion (portion comprising 40), at least two regions of differing stiffness (48, 42, 38; see ¶0021-0022); the outer jacket (outer layer) of the shaft includes, proximal to the distal portion (portion comprising 40), three regions of stiffness (48, 42, 38) increasing in the distal to proximal direction (¶0021-0022). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Van Hoven as modified to have to have an outer jacket that has three regions of different stiffness proximal to the distal portion, wherein the three regions of stiffness increasing in the distal to proximal direction as taught by 
Van Hoven as modified does not expressly disclose that the rigidity of each region is at least two times higher than the rigidity of the distally adjacent region.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Hoven as modified to have the rigidity of each region is at least two times higher than the rigidity of the distally adjacent region since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Van Hoven as modified would not operate differently with the claimed stiffness because the catheter of Van Hoven as modified would still be able to be navigated to the treatment location. Further, applicant places no criticality on the range claimed, indicating that the increase by two is an example embodiment of the device (specification pg. 8-9). 
Van Hoven as modified teaches that the three regions of stiffness are proximal to the exposed portion of the external pull wire. Van Hoven as modified by Lenihan teaches that the exposed portion of the external pull wire is in the distal region and McFerran teaches that the three regions of stiffness are proximal to the distal region. 
Claims 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (US 2003/0114832 A1) in view of Lenihan.
Regarding claim 1, Kohler discloses (fig. 1, 2, and 17-18) a redirector positionable in a left ventricle (see fig. 11-12 and ¶0015), the redirector comprising: 
an elongate shaft 12 having a tubular lumen (see fig. 2), the shaft 12 having a proximal (end connected to 18, see fig. 1) and a distal portion 16 (see fig. 1) actively steerable between a generally straight position and a curved position (see ¶0033); 
a first pull wire 42 and an internal pull wire 46 (see fig. 2 and ¶0033), each of the first 42 and internal 46 pull wires actuatable to move the distal portion 16 to the curved position (see ¶0033), wherein the first pull wire 42 extends internally through the proximal portion of the shaft 12 (see fig. 2 and ¶0033), wherein the internal pull wire 46 extends internally through the proximal portion of the shaft 12 adjacent and in parallel to the first pull wire 42 (see fig. 2 and ¶0033), and extends internally through the distal portion of the shaft 12 (see fig. 2 and ¶0033).
Kohler is silent regarding the first pull wire is an external pull wire that has an exposed portion that extends longitudinally along the exterior of the distal portion of the shaft.
However Lenihan, in the same filed of endeavor, teaches (fig. 3) of a shaft with an external pull wire (see fig. 3), wherein the external pull wire has an exposed portion that extends internally through the proximal portion of the shaft and longitudinally along the exterior of the distal portion of the shaft (see fig. 3 and ¶0034).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kohler to have the external pull wire extend longitudinally along the exterior of the distal portion of the shaft such that it has an exposed portion as taught by Lenihan, for the purpose of improving the rigidity of the device when it is locked in the curved position (see Lenihan ¶0034).
Regarding claim 2, Kohler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Kohler further discloses (fig. 1, 2, and 17-18) the external 
The language “the external and internal pull wires are simultaneously actuatable” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Kohler as modified meets the structural limitations of the claim, and the external and internal pull wires are capable of being simultaneously actuatable. Each pull wire is connected to a separate independently actuatable member of the actuator (see ¶0033 and 0046) that are not connected to each other, therefore the actuator members can be simultaneously engaged to simultaneously actuate the external and internal pull wires.
Regarding claim 3, Kohler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Kohler further discloses (fig. 1, 2, and 17-18) an actuator 20 operatively associated with the external 42 and internal 46 pull wires (see ¶0033 and 0046), the actuator 20 moveable from a first position in which neither of the external 42 or internal 46 pull wires is actuated (see fig. 17-18, ¶0033 and 0046), to a second position in which only the external pull wire 42 is actuated, to a third position in which the external 42 and internal 46 pull wires are actuated (the actuator is capable of moving to a second position in which only the external pull wire is actuated and to a third position in which the external and internal pull wires are actuated).
The language “moveable from a first position in which neither of the external or internal pull wires is actuated, to a second position in which only the external pull wire is actuated, to a third position in which the external and internal pull wires are actuated” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a 
Regarding claim 4, Kohler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Kohler further discloses (fig. 1, 2, and 17-18) the actuator 20 comprises a handle 18 and a slider 20 moveable relative to the handle 18 along a linear path between the first, second and third positions (see fig. 17-18, ¶0046).
Regarding claim 8, Kohler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Kohler further discloses (fig. 1, 2, and 17-18) when the shaft 12 is in the curved position, the internal pull wire 46 extends along an inner circumference of the curve the internal pull wire 46 is positioned adjacent to the external pull wire, therefore it (would extend along an inner circumference of the curve formed by the eternal pull wire; see fig. 2 and ¶0033).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over a variant embodiment of Kohler in view of Lenihan.
Regarding claim 1, Kohler discloses (fig. 1, 3, and 17-18) a redirector positionable in a left ventricle (see fig. 11-12 and ¶0015), the redirector comprising: 

a first pull wire 142 and an internal pull wire 144 (see fig. 3 and ¶0035), each of the first 142 and internal 144 pull wires actuatable to move the distal portion 16 to the curved position (see ¶0035), wherein the first pull wire 142 extends internally through the proximal portion of the shaft 112 (see fig. 3 and ¶0035), wherein the internal pull wire 144 extends internally through the proximal portion of the shaft 112 adjacent and in parallel to the first pull wire 142 (see fig. 3 and ¶0035), and extends internally through the distal portion of the shaft 112 (see fig. 3 and ¶0035).
Kohler is silent regarding the first pull wire is an external pull wire that has an exposed portion that extends longitudinally along the exterior of the distal portion of the shaft.
However Lenihan, in the same filed of endeavor, teaches (fig. 3) of a shaft with an external pull wire (see fig. 3), wherein the external pull wire has an exposed portion that extends internally through the proximal portion of the shaft and longitudinally along the exterior of the distal portion of the shaft (see fig. 3 and ¶0034).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kohler to have the external pull wire extend longitudinally along the exterior of the distal portion of the shaft such that it has an exposed portion as taught by Lenihan, for the purpose of improving the rigidity of the device when it is locked in the curved position (see Lenihan ¶0034).
Regarding claim 3, Kohler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Kohler further discloses (fig. 1, 3, and 17-18) an actuator 20 operatively associated with the external 142 and internal 144 pull wires (see ¶0035 and 
The language “moveable from a first position in which neither of the external or internal pull wires is actuated, to a second position in which only the external pull wire is actuated, to a third position in which the external and internal pull wires are actuated” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Kohler as modified meets the structural limitations of the claim, and actuator is capable of moving from a first position in which neither of the external or internal pull wires is actuated, to a second position in which only the external pull wire is actuated, to a third position in which the external and internal pull wires are actuated. Each pull wire is connected to a separate independently actuatable member of the actuator (see ¶0035 and 0046) that are not connected to each other, therefore the actuator member of the external pull wire can be engaged to move to a second position in which only the external pull wire is actuated and then the actuator member of the internal pull wire can be engaged to move to a third position in which the external and internal pull wires are actuated.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the variant embodiment of Kohler in view of Lenihan as applied to claim 3 above, and further in view of Webster (US 6,183,463 B1).
Regarding claim 9, Kohler as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Kohler further discloses (fig. 1, 3, and 17-18) a return 
However Webster, in the same filed of endeavor, teaches (fig. 10) of a redirector comprising a pull wire (one of 42) coupled to a first slidable actuator (one of 106) and a return wire (the other of 42) extending through a shaft and a second actuator (the other of 106) operatively associated with the return wire (the other of 42), wherein the first and second actuators are operatively coupled such that first and second actuators 106 are moveable simultaneously in opposite directions (see col. 13 ln. 31-40).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kohler as modified to have a second actuator operatively associated with the return wire and the first actuator (the actuator of wire 142), wherein the first and second actuators are operatively coupled such that first and second actuators are moveable simultaneously in opposite directions as taught by Webster, for the purpose of being able to move the associated pair of wires at the same time to shorten/lengthen the appropriate wires to accommodate the curve without unwanted bunching of the wires (see Webster col. 13 ln. 31-40).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoven in view of Lenihan and Webster.
Regarding claim 11, Van Hoven discloses (fig. 1D-4) a redirector 1 positionable in a left ventricle (see fig. 8D and ¶0069-0070), the redirector 1 comprising: 

a first pull wire (bottom 1120 as viewed in fig. 1D) actuatable to move the distal portion 1016 to the curved position (see ¶0032), wherein the first pull wire (bottom 1120 as viewed in fig. 1D) extends internally through the proximal portion of the shaft 1000 (see fig. 1D), when the shaft 1000 is in the curved position, the external pull wire (bottom 1120 as viewed in fig. 1D) locks the shaft 1000 in the curved position (see ¶0051);
a return wire (top 1120 as viewed in fig. 1D) extending longitudinally through the shaft 1000 (see fig. 1D), the return (top 1120 as viewed in fig. 1D) wire extending parallel to, and positioned 180 degrees from, the pull wire (bottom 1120 as viewed in fig. 1D; see fig. 1D and ¶0032-0033), 
Van Hoven is silent regarding the first pull wire is an external pull wire that has an exposed portion that extends longitudinally along the exterior of the distal portion of the shaft.
However Lenihan, in the same filed of endeavor, teaches (fig. 3) of a shaft with an external pull wire (see fig. 3), wherein the external pull wire has an exposed portion that extends internally through the proximal portion of the shaft and longitudinally along the exterior of the distal portion of the shaft (see fig. 3 and ¶0034).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Van Hoven to have the external pull wire extend longitudinally along the exterior of the distal portion of the shaft such that it has an exposed portion as taught by Lenihan, for the purpose of improving the rigidity of the device when it is locked in the curved position (see Lenihan ¶0034).

However Webster, in the same filed of endeavor, teaches (fig. 10) of a redirector comprising a pull wire (one of 42), a return wire (the other of 42), first and second actuators 106 each moveable in a proximal direction and a distal direction (see col. 13 ln. 17-40), the first actuator (one of 106) operatively associated with the pull wire (one of 42) and the second actuator (the other of 106) operatively associated with the return wire (the other of 42), the first and second actuators 106 operatively coupled such that first and second actuators are moveable simultaneously in opposite ones of the proximal and distal directions (see fig. 10 and col. 13 ln. 17-40).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Van Hoven as modified to have first and second actuators each moveable in a proximal direction and a distal direction, the first actuator operatively associated with the external pull wire and the second actuator operatively associated with the return wire, the first and second actuators operatively coupled such that first and second actuators are moveable simultaneously in opposite ones of the proximal and distal directions as taught by Webster, for the purpose of being able to move both wires at the same time to shorten/lengthen the appropriate wires to accommodate the curve without unwanted bunching of the wires (see Webster col. 13 ln. 31-40).
Regarding claim 12, Van Hoven as modified discloses the claimed invention substantially as claimed, as set forth above for claim 11. Van Hoven further discloses (fig. 1D-4) when the 
The language “the distal portion retains the shape of the curved position when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Van Hoven as modified meets the structural limitations of the claim, and the distal portion is capable of retaining the shape of the curved position when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N. The device of Van Hoven as modified has all of the same structural elements recited in the claim therefore it is capable of retaining the shape of the curved position when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N. Furthermore, the device of Van Hoven as modified can comprise strong materials and wires enabling it to be capable of retaining the shape of the curved position when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N.
Regarding claim 13, Van Hoven as modified discloses the claimed invention substantially as claimed, as set forth above for claim 11. Van Hoven as modified further teaches when the shaft is locked by the external pull wire in the curved position, the external pull wire has an exposed length external to the shaft (see Lenihan fig. 3), and wherein the external pull wire 
The language “the external pull wire substantially maintains the length of its exposed length when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Van Hoven as modified meets the structural limitations of the claim, and the external pull wire is capable of maintaining its length of its exposed length when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N. The device of Van Hoven as modified has all of the same structural elements recited in the claim therefore the external pull wire is capable of maintaining its length of its exposed length when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N. Furthermore, the device of Van Hoven as modified can comprise strong materials and wires enabling the external pull wire to be capable of maintaining its length of its exposed length when a distal tip of the shaft is subjected to an axial force of at least one of the following: over 40N, over 50N, over 60N or over 70N.
Regarding claim 14, Van Hoven as modified discloses the claimed invention substantially as claimed, as set forth above for claim 11. Van Hoven further discloses (fig. 1D-4) the distal curve has an articulation angle A relative to the longitudinal axis of the proximal portion of the shaft 1014 when the proximal portion is positioned in a straight configuration (see fig. 1D). Van 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Hoven to have the angle be in the range of 100 - 140 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Van Hoven would not operate differently with the claimed angle since angle directs the distal end of the tip in a different direction and the claimed angle would be able to direct the distal end of the tip. Further, applicant places no criticality on the range claimed, indicating that the angle depends on the application of the device (specification third paragraph of pg. 4).
Response to Arguments
Applicant’s arguments, see pg. 6, filed 04/01/2021, with respect to the rejections under 35 U.S.C. 112 and 101 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 and 101 have been withdrawn. 
Applicant’s arguments, see pg. 6, filed 04/01/2021, with respect to the rejection(s) of amended claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Van Hoven in view of Lenihan and/or Kohler in view of Lenihan.
Applicant’s arguments, see pg. 6, filed 04/01/2021, with respect to the rejection(s) of amended claim(s) 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mankowski et al. (US 2019/0029498 A1) teaches of a redirector comprising 2 actuators and 4 wires.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771